 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6                                                ***
 7   JENNIFER GLOVER,                                       Case No. 2:19-cv-00411-JCM-NJK
 8                                        Plaintiff,                     ORDER
          v.
 9
     CENTERRA GROUP, LLC,
10
                                        Defendant.
11

12       Due to the scheduling needs of the court,
13       IT IS ORDERED that:
14       1. The Early Neutral Evaluation Conference currently scheduled for August 16, 2019 is
15             ADVANCED to August 15, 2019.
16       2. Confidential ENE statements shall be due no later than August 8, 2019.
17       3. All other instructions contained within the original Order Scheduling Early Neutral
18             Evaluation Session (ECF No. 18) shall remain in effect.
19       DATED this 18th day of June, 2019.
20

21
                                                           BRENDA WEKSLER
22                                                         UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                                       1
